Citation Nr: 9922065	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  99-06 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the appellant's application for request of waiver of 
debt was timely filed.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Montgomery, Alabama (hereinafter RO).


FINDINGS OF FACT

1.  A statement from the appellant was received by the VA on 
April 9, 1998, that she had remarried on March 20, 1998.  

2.  The appellant's pension benefits were terminated 
effective March 1, 1998, which created an overpayment of 
$369.

3.  By a letter dated on June 27, 1998, the VA issued an 
overpayment letter to the appellant, along with instructions 
for requesting a waiver of the debt.

4.  A request for a waiver of the debt from the appellant was 
received by the RO on December 29, 1998.


CONCLUSION OF LAW

The appellant's application for waiver of debt was timely 
filed.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 
20.305 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant was in receipt of VA pension benefits.  A 
statement from the appellant was received by the VA on April 
9, 1998, that she had remarried on March 20, 1998, and 
requested that she be taken off the "pension rolls."  The 
appellant's pension benefits were terminated effective March 
1, 1998, which created an overpayment of $369.  By a letter 
dated on June 27, 1998, the VA issued an overpayment letter 
to the appellant, along with instructions for requesting a 
waiver of the debt.  Under applicable criteria, a request for 
waiver of an indebtedness shall only be considered if made 
within 180 days following the date of a notice of 
indebtedness to the debtor.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b)(2).  A request for a waiver of the debt from the 
appellant was received by the RO on December 29, 1998.

When the regulations require that any written document be 
filed within a specified period of time, a response 
postmarked prior to expiration of the applicable time limit 
will be accepted as having been timely filed.  38 C.F.R. § 
20.305.  In the event that the postmark is not of record, the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Id.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  Id.  Further, in computing the time period, the 
first day of the period will not be counted, and the last day 
will be counted.  Id.  Where the time period would expire on 
a Saturday, Sunday, or Legal Holiday, the next succeeding 
workday will be included in the computation.  Id. 

As indicated above, the VA issued an overpayment letter to 
the appellant on June 27, 1998, along with instructions for 
requesting a waiver of the debt.  One hundred and eighty days 
from this date, not including the first, but including the 
last, would be December 24, 1998.  Also as indicated above, 
the statement submitted on behalf of the veteran is dated 
December 28, 1998, noted as received on December 29, 1998.  
However, as no postmark is of record, the date of receipt is 
presumed to be five days prior to the date of receipt by the 
VA, excluding Saturdays, Sundays, and Legal Holidays.  Id.  
Five days prior to December 29, 1998, excluding Sunday, 
December 27th, Saturday, December 26th, and Friday, December 
25th, a legal holiday, results in the presumed postmark date 
of December 21, 1998, or on the 177th day after the 
notification of overpayment was mailed.  Thus, the 
appellant's application for request of waiver of debt was 
timely filed.


ORDER

The appellant's application for request of waiver of debt was 
timely filed; to this extent, the appeal is granted.


REMAND

As the Board has found that the appellant's application for 
request of waiver of debt was timely filed, the issue of 
entitlement to waiver of overpayment in the amount of $369 is 
remanded to the RO for adjudication on the merits under the 
provisions of Public Law 101-237, effective December 18, 
1989.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

